DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 15 October 2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
See the Applicant’s Remarks filed 15 October 2021 section titled “Summary of Rejections under §102 and/or §103” for a statement of reason for allowance.  Specifically, the previous cited prior art reference Maybee et al. [US 20180196831 A1] fails to teach or sufficiently suggest: 1) receiving storage requirements for snapshots of a data object; 2) selecting based on the storage requirements … a designated cloud storage provider from among the multiple cloud storage providers; 3) transmitting a snapshot of the data object to the designated cloud storage provider for storage thereby.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

28 November 2021